If the placing of the Permit Division (in which relator was admittedly employed as a clerk) under the control and supervision of the Mayor had been accomplished by an ordinance adopted subsequent to the passage of the City Civil Service statute, Act No. 171 of 1940, I should agree unhesitatingly that the position in question fell within the classified service; because, if that were the case here, such an ordinance *Page 1036 
could not effectively declassify a classified employment.
The fact is, however, that the placing of the Permit Division under the control and supervision of the Mayor occurred several years prior to the passage of the City Civil Service statute, specifically on August 14, 1936, through the adoption of Ordinance No. 14,434. It provided, among other things, that every peddler shall secure from the Mayor a permit; that the Mayor shall prescribe rules and regulations as to the form of application for permits and their issuance; that the Mayor may designate a director of permits who, subject to the direction of the Mayor, shall function as the head of the Permit Division and who shall sign all permits; and that the Mayor may also designate such inspectors, clerks and other assistants that may be necessary for the proper conduct of the Permit Division and shall fix their salaries.
That ordinance of 1936, with reference to the powers, functions and authority of the Mayor, was not changed by the ordinances of 1942 and 1946, except to the extent of providing that the duties of the director of permits were to be performed by the chief clerk of the Mayor. Neither has the validity of that ordinance, or of the amending ordinances, been directly attacked in this action.
Therefore, prior to and at the time of the enactment of the City Civil Service law by the Legislature of 1940, the Mayor was *Page 1037 
charged with the official duty of employing, supervising and controlling all clerks in the Permit Division, including this relator; those clerks, in other words, then were employees of the office of the Mayor. This being true they were and are, in my opinion, governed by the following clear and unambiguous provisions found in Section 10(a) (8) of Act No. 171 of 1940:
"The unclassified service shall include the following positions: * * *
"Officers, Secretaries and employees of the offices of the Mayor * * *."
The holding of the majority seems to be predicated largely on what is referred to as a strict construction of the statute. But the provisions under consideration, I maintain, need no construction; they are clear and free from all ambiguity. And applicable here are the following observations contained in State v. Maestri, 199 La. 49, 5 So.2d 499, 502:
"If the legislative act is unambiguous, obviously it needs no construction. The words of the act speak for themselves. They alone best declare the intention of the lawmaker.
                               * * * * * *
"We are admonished by Article 13 of the Civil Code that `when a law is clear and free from all ambiguity, the letter of it is not to be disregarded, under the pretext of pursuing its spirit.'
"Where the meaning of a statute is clear and unequivocal, the Court has nothing *Page 1038 
to do with its policy or impolicy. The duty of the Court in such a case is to expound and administer the law as it is written. Any other course would require the Court to abandon its judicial function and assume the legislative function which, of course, it can not do."
See also City of Shreveport v. Southwestern Gas  Electric Company, 140 La. 1078, 74 So. 559 and Hibernia National Bank v. Louisiana Tax Commission, 195 La. 43, 196 So. 15.
I respectfully dissent.